Order entered March 29, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00846-CV

                      ROBERT MCCORMICK, Appellant

                                         V.

                        EGAN NELSON, LLP, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-04179

                                     ORDER

      Appellant’s brief was originally due on December 28, 2020. On December

15, 2020, we granted appellant’s first extension motion extending the time to file a

brief to January 25th. We granted appellant’s second extension motion on January

20th extending the time to February 24th and cautioning him that further extension

requests would be disfavored.      Appellant filed a third extension motion on

February 22nd asserting that the parties had reached a tentative settlement

agreement, advising that the parties were in the process of finalizing the settlement
and anticipating performance to occur no later than March 11, 2021. We granted

the motion and ordered appellant to file his brief, a motion to dismiss, or a status

report by March 26th.

      Before the Court is the parties’ March 25, 2021 joint motion to abate the

appeal for 120 days to allow them to satisfy the conditions of the settlement

agreement. Once the conditions are satisfied, they assert they will file motions to

dismiss the appeal and cross-appeal. We GRANT the motion to the extent that

appellant shall file his brief on the merits or both parties shall file their respective

motions to dismiss the appeal on or before July 23, 2021. We caution appellant

that a further extension motion will not be granted and failure to comply will result

in dismissal of the appeal.

                                               /s/    BONNIE LEE GOLDSTEIN
                                                      JUSTICE